Case 8:18-cv-03052-CEH-SPF Document 55 Filed 03/13/20 Page 1 of 3 PageID 379



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


   JOHN A. DIAZ,

          Plaintiff,

   v.                                                  CASE No. 18-cv-03052-CEH-SPF


   CHAPTERS HEALTH SYSTEM, INC.,

          Defendant.
                                               /

                 PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE
                TO FILE AMENDED COMPLAINT NUNC PRO TUNC

          Plaintiff, John A. Diaz, though his undersigned counsel and pursuant to Federal

   Rules of Civil Procedure 15(a)(2) and 16(b)(4), and mindful of the Court’s April 16,

   2019 Scheduling Order, hereby moves this Court for an Order granting leave to amend

   the complaint nunc pro tunc to add certain allegations supporting Article III jurisdiction

   not included in the original complaint.

          The Federal Rules of Civil Procedure provide that leave to amend a pleading

   “shall be given when justice so requires.” Fed. R. Civ. P. 15(a). Although the decision

   to grant or deny leave to amend a complaint is committed to the sound discretion of the

   court, leave should, consistent with the language of Rule 15(a), be “liberally granted.”

   Burger King Corp. v. Weaver, 169 F.3d 1310, 1319 (11th Cir. 1999). The United States

   Supreme Court has articulated the following standard to be applied in evaluating

   whether to grant or deny leave to amend:



                                              -1-
Case 8:18-cv-03052-CEH-SPF Document 55 Filed 03/13/20 Page 2 of 3 PageID 380



                “In the absence of any apparent or declared reason—such as
                undue delay, bad faith or dilatory motive on the part of the
                movant, repeated failure to cure deficiencies by amendments
                previously allowed, undue prejudice to the opposing party by
                virtue of allowance of the amendment, futility of amendment,
                etc.—the leave sought should, as the rules require, be ‘freely
                given.’”

   Foman v. Davis, 371 U.S. 178, 183, 83 S.Ct. 227, 9 L.ed.2d 222 (1962).

           In this case, Plaintiff’s reason for filing his amended complaint stems from

   certain concerns addressed during the recent Eleventh Circuit en banc hearing in the

   case of Muransky v. Godiva Chocolatier, Inc., No. 16-16486 (11th Cir. Filed Oct. 11,

   2016). Muransky bears directly on the factual allegations necessary to establish Article

   III jurisdiction in a FACTA case—factual allegations that may directly relate to Article

   III jurisdiction in this case.

           Defendant is in agreement with the proposed amendment; no person with an

   interest in the outcome of this action will be unduly prejudiced by the amendment. This

   motion is in no way brought in bad faith or with dilatory motive; it will cause no undue

   delay to final resolution of this case.

           The parties further agree that Defendant’s answer to amended complaint shall

   be held in abeyance, and that Defendant’s answer to the original complaint will stand

   (as there are no changes in the number of paragraphs in the proposed amended

   complaint.

           Finally, by filing an amended complaint, the parties in no way suggest or request

   that the amended complaint have any effect on the Court’s previously entered Orders

   or subsequent deadlines.



                                              -2-
Case 8:18-cv-03052-CEH-SPF Document 55 Filed 03/13/20 Page 3 of 3 PageID 381



          WHEREFORE, Plaintiff respectfully requests that the Court enter an order

   granting Plaintiff leave to amend nunc pro tunc.

                   Certification of Compliance with Local Rule 3.01(g)

          Pursuant to M.D. Fla. Local Rule 3.01(g), undersigned counsel has conferred

   with opposing counsel; and said counsel has no opposition to the relief requested in this

   motion, nor with the proposed amendments to the complaint,

                                               Respectfully submitted,

                                               s/ Scott D. Owens
                                               Scott D. Owens, Esq.
                                               Scott D. Owens, P.A.
                                               3800 S. Ocean Dr., Ste. 235
                                               Hollywood, FL 33019
                                               Tel: 954-589-0588
                                               Fax: 954-3370-666
                                               scott@scottdowens.com
   DATED: March 13, 2020


                              CERTIFICATE OF SERVICE

   I hereby certify that on March 13, 2020, I electronically filed the foregoing document
   with the Clerk of this Court using the CM/ECF. I also certify that the foregoing
   document is being served this date via US mail and/or some other authorized manner
   for those counsel or parties on the service list below, if any, who are not authorized to
   received electronically Notices of Electronic Filing.

                                               By: s/ Scott D. Owens
                                                  Scott D. Owens, Esq.

                                      SERVICE LIST

          Aaron S. Weiss
          Carlton Fields, P.A.
          100 Southeast Second Street, Suite 4200
          Miami, Florida 33131
          aweiss@carltonfields.com


                                             -3-
